     Case 2:19-cv-02532-VAP-PJW Document 1 Filed 04/03/19 Page 1 of 9 Page ID #:1


 1    Peter R. Afrasiabi (Bar No. 193336)
      Email: pafrasiabi@onellp.com
 2    ONE LLP
      4000 MacArthur Boulevard
 3    East Tower, Suite 500
      Newport Beach, CA 92660
 4    Telephone: (949) 502-2870
      Facsimile: (949) 258-5081
 5
      Joanna Ardalan (Bar No. 285384)
 6    Email: jardalan@onellp.com
      ONE LLP
 7    9301 Wilshire Boulevard
      Penthouse Suite
 8    Beverly Hills, CA 90210
      Telephone: (310) 866-5157
 9    Facsimile: (310) 943-2085
10    Attorneys for Plaintiff,
      Backgrid USA, Inc.
11
12
                                  UNITED STATES DISTRICT COURT
13
                             CENTRAL DISTRICT OF CALIFORNIA
14
15
      BACKGRID USA, INC., a California           Case No.: 2:19-cv-02532
16    corporation,
17                                               COMPLAINT FOR:
                     Plaintiff,                    (1) COPYRIGHT INFRINGEMENT
18
                                                       (17 U.S.C. § 501)
19           v.                                    (2) REMOVAL OF COPYRIGHT
                                                       MANAGEMENT
20    CHIC LITTLE DEVIL LLC, a California              INFORMATION (17 U.S.C. §
21    limited liability company and DOES 1-10,         1202(B))
      inclusive,
22
                                                 DEMAND FOR JURY TRIAL
23
                     Defendants.
24
25
26
27
28

                                            COMPLAINT
     Case 2:19-cv-02532-VAP-PJW Document 1 Filed 04/03/19 Page 2 of 9 Page ID #:2


 1         Plaintiff, Backgrid USA, Inc., complains against Defendant Chic Little Devil, LLC, a
 2   California limited liability company, and DOES 1-10 (collectively, “Defendants”) as
 3   follows:
 4                                  JURISDICTION AND VENUE
 5         1.      This is a civil action against Defendants for acts of copyright infringement
 6   under the Copyright Act, 17 U.S.C. §§ 101 et seq. and for acts of removal of copyright
 7   management information in violation of 17 U.S.C. § 1202. This Court has subject matter
 8   jurisdiction under 28 U.S.C. § 1331, 17 U.S.C. § 501(a), and 28 U.S.C. § 1338(a) and (b).
 9         2.      Venue is proper in this district under 28 U.S.C. §§ 1391(b) and (c) and 28
10   U.S.C. § 1400(a) in that the claim arises in this judicial district, and, on information and
11   belief, the Defendants and their agents reside and may be found in this judicial district, and
12   the injury suffered by Plaintiff took place in this judicial district.
13                                               PARTIES
14         3.      Plaintiff Backgrid USA Inc. (“Backgrid”) is a California corporation existing
15   under the laws of California, with its principal place of business located in Redondo Beach,
16   California.
17         4.      On information and belief, Defendant Chic Little Devil LLC (“CLD” or
18   “Defendant”) is a California limited liability company with its principal place of business
19   in Los Angeles, California.
20         5.      The true names or capacities, whether individual, corporate or otherwise, of
21   the Defendants named herein as DOES 1 through 10, inclusive, are unknown to Plaintiff,
22   who therefore sues said Defendants by such fictitious names. Plaintiff will ask leave of
23   Court to amend this Complaint and insert the true names and capacities of said Defendants
24   when the same have been ascertained.
25                              FACTS COMMON TO ALL COUNTS
26                      Backgrid and the Photographs that Frame This Dispute
27         6.      Backgrid owns and operates one of Hollywood’s largest celebrity-photograph
28   agencies that has earned a reputation of regularly breaking scoops on sought after celebrity
                                                    2
                                                COMPLAINT
     Case 2:19-cv-02532-VAP-PJW Document 1 Filed 04/03/19 Page 3 of 9 Page ID #:3


 1   news. It owns the intellectual property rights, including the copyrights, to celebrity
 2   photographs that have been licensed to numerous top-tier outlets, such as TMZ,
 3   Entertainment Tonight, New York Post, People Magazine, Huffington Post, the Daily Mail,
 4   as well as many television stations, newspapers and other prominent media outlets
 5   throughout the world. Each license has been granted for valuable consideration, up to
 6   hundreds of thousands of dollars.
 7         7.     Among many other in-demand photographs, Backgrid owns coveted
 8   photographs of celebrities, including Kylie Jenner, Paris Hilton, and Lucy Hale, among
 9   many others (hereinafter the “Photographs”). All rights, title and interest in the Photographs
10   (including the photographs at issue in this case), including but not limited to the copyrights
11   thereon, are owned by Backgrid.
12         8.     Backgrid filed for copyright registration of the Photographs within 90 days of
13   their first publication with the United States Copyright Office, including registration
14   numbers VA0002106078, VA0002107955, and VA0002120547.
15                            Defendant and Its Willful Infringing Activity
16         9.     On information and belief, Defendant CLD is a full service PR agency and
17   touts itself as having extensive experience in brand development, celebrity placement,
18   media placement, influencer relations, events, social media, branding and “all other PR-
19   related disciplines.” CLD represents high end fashion lines, including in the bridal,
20   couture, eveningwear, cocktail attire and accessory spaces, and ready to wear brands, in
21   their public relations and marketing endeavors.
22         10.    On information and belief, CLD claims to provide “celebrity seeding,” which
23   means that through its relationships with talent, it facilitates celebrity endorsements of its
24   clients’ brand. On information and belief, CLD uses celebrity photographs, such as the
25   Photographs at issue in this lawsuit, to demonstrate that it is successful with its celebrity
26   seeding services. As such, the Photographs are used generate revenue and CLD’s brand
27   awareness and goodwill.
28
                                                     3
                                               COMPLAINT
     Case 2:19-cv-02532-VAP-PJW Document 1 Filed 04/03/19 Page 4 of 9 Page ID #:4


 1         11.    CLD violated federal law by willfully infringing Backgrid’s copyrights to at
 2   least five photographs on, at least, its Instagram Account and Facebook Account (“Social
 3   Media Accounts”). Attached hereto as Exhibit A and incorporated herein by reference are
 4   true and correct screenshots of the infringed Photographs that are at issue in this lawsuit.
 5         12.    Moreover, CLD induced, caused, or materially contributed to the
 6   reproduction, distribution and public display of the Photographs, and derivatives thereof, all
 7   while knowing that the infringements were without permission, consent, or license. By
 8   uploading the Photographs to the internet, it made the Photographs available to others to
 9   further distribute.
10         13.    On information and belief, CLD operates and controls the Social Media
11   Accounts at all times relevant to this dispute and financially benefits from the infringement
12   of the Photographs displayed thereto. On information and belief, CLD has driven
13   significant traffic to the Social Media Accounts and, in turn, its website, in large part due to
14   the presence of the sought after and searched-for Photographs that frames this dispute. All
15   of this traffic translates into substantial ill-gotten commercial advantage and brand
16   awareness as a direct consequence of its infringing actions.
17         14.    On information and belief, CLD’s Instagram Account was suspended by
18   Instagram because CLD was found to be a repeat infringer under 17 U.S.C. 512(i).
19         15.    On or around March 1, 2019, Backgrid sent Defendant CLD a demand letter
20   and draft complaint. The Parties conferred but were unable to resolve the dispute.
21         16.    Even after receiving the demand letter, and, as such, notice of infringement,
22   Defendant CLD’s infringement of at least one of the Photographs at issue in this lawsuit is
23   still publicly displayed on CLD’s Facebook page, as demonstrated in Exhibit B. In
24   addition, CLD continues to infringe other photographs to which Backgrid is a rightsholder
25   on Facebook. A true and correct copy is attached as Exhibit C. While the photograph as
26   shown in Exhibit C is not at issue in this lawsuit, it demonstrates that CLD willfully
27   disregards the copyrights of Backgrid, even after CLD received notice.
28
                                                     4
                                               COMPLAINT
     Case 2:19-cv-02532-VAP-PJW Document 1 Filed 04/03/19 Page 5 of 9 Page ID #:5


 1                                   FIRST CLAIM FOR RELIEF
 2                              (Copyright Infringement, 17 U.S.C. § 501)
 3         17.    Backgrid incorporates here by reference the allegations in paragraphs 1
 4   through 16 above.
 5         18.    Backgrid is the owner of all rights, title, and interest in the copyrights of the
 6   Photographs that frames this dispute, which substantially consist of material wholly
 7   original and which are copyrightable subject matter under the laws of the United States.
 8         19.    Backgrid filed for copyright registration of the Photographs within 90 days of
 9   their first publication with the United States Copyright Office.
10         20.    Defendants have directly, vicariously, contributorily and/or by inducement
11   willfully infringed Backgrid’s copyrights by reproducing, displaying, distributing, and
12   utilizing the Photographs for purpose of trade in violation of 17 U.S.C. § 501 et seq.
13         21.    All of the Defendants’ acts are and were performed without permission,
14   license, or consent of Backgrid.
15         22.    Backgrid has identified at least five timely registered photographs infringed by
16   way of unlawful reproduction and display of Backgrid’s Photographs (as well as the
17   unlawful facilitation of other’s reproduction of its photographs). Backgrid has identified at
18   least one other infringement that will be included by amendment to this Complaint once
19   registration has issued.
20         23.    As a result of the acts of Defendants alleged herein, Backgrid has suffered
21   substantial economic damage.
22         24.    Defendants have willfully infringed, and unless enjoined, will continue to
23   infringe Backgrid’s copyrights by knowingly reproducing, displaying, distributing, and
24   utilizing the Photographs by, among other things, virtue of CLD’s encouragement of the
25   infringement and financial benefit it receives Backgrid’s copyrights.
26         25.    The wrongful acts of Defendants have caused, and are causing, injury to
27   Backgrid, which cannot be accurately computed, and unless this Court restrains Defendants
28   from further commission of said acts, Backgrid will suffer irreparable injury, for all of
                                                     5
                                               COMPLAINT
     Case 2:19-cv-02532-VAP-PJW Document 1 Filed 04/03/19 Page 6 of 9 Page ID #:6


 1   which it is without an adequate remedy at law. Accordingly, Backgrid seeks a declaration
 2   that Defendants are infringing Backgrid’s copyrights and an order under 17 U.S.C. § 502
 3   enjoining Defendants from any further infringement.
 4         26.    The above-documented infringements alone would entitle Backgrid to a
 5   potential award of up to $ 150,000 in statutory damages for each infringed photograph, in
 6   addition to its attorney’s fees.
 7
 8                                 SECOND CLAIM FOR RELIEF
 9                       (Removal of Copyright Management Information,
10                                      17 U.S.C. § 1202(b) et seq.)
11         27.    Plaintiff incorporates here by reference the allegations in paragraphs 1 through
12   26 above.
13         28.    The name of, and other identifying information about, the author of a work
14   and the copyright owner of the work constitutes “copyright management information” as
15   defined under 17 U.S.C. § 1202(c)(2) & (3).
16         29.    In conjunction with their distribution and public display, Defendants have
17   knowingly removed CMI, including the authorship and ownership information. By taking
18   off CMI, Defendants knowingly mislead people as to the author and owner of the
19   Photograph, and attempt to cover up its own infringement. See Exhibit A.
20         30.    As such, Backgrid is informed and believes and on that basis alleges that
21   Defendants, without the knowledge or authority of Backgrid or the law, and with the intent
22   to induce, enable, facilitate and/or conceal infringement of Backgrid’s copyright or, having
23   reasonable grounds to know that it would induce, enable, facilitate and/or conceal
24   infringement of Backgrid’s copyright, intentionally removed and/or caused or induced
25   others to remove copyright management information from the Photographs, and/or
26   distributed or imported the Photographs and/or caused or induced others to distribute or
27   import the Photographs with knowledge of the removal of Backgrid’s copyright
28   management information, and/or distributed or imported for distribution the Photographs
                                                      6
                                                COMPLAINT
     Case 2:19-cv-02532-VAP-PJW Document 1 Filed 04/03/19 Page 7 of 9 Page ID #:7


 1   with knowledge of the removal of copyright management information in violation of 17
 2   U.S.C. § 1202(b)(1)-(3).
 3         31.     Defendants’ removal of copyright management information for the
 4   Photographs and subsequent distribution and public display of the Photographs was willful
 5   and intentional, and was and is executed with full knowledge of Backgrid’s rights under
 6   copyright law, and in disregard of Backgrid’s rights.
 7         32.     Backgrid is entitled to recover its actual damages suffered as a result of the
 8   violation and any profits of Defendants attributable to the violation and not taken into
 9   account in computing actual damages, or, at Backgrid’s election, statutory damages,
10   pursuant to 17 U.S.C. § 1203(c), of up to $25,000 per act of removal.
11         33.     Backgrid is entitled to recover costs and attorneys’ fees from Defendants
12   pursuant to 17 U.S.C. § 1203(b)(4) and (5).
13         34.     Defendants’ violation of 17 U.S.C. § 1202(b) has caused, and, unless
14   restrained by this Court, will continue to cause, irreparable injury to Backgrid not fully
15   compensable in monetary damages. Pursuant to 17 U.S.C. § 1203(b), Backgrid is entitled
16   to a preliminary and permanent injunction enjoining Defendants from further such
17   violations.
18
19                                     PRAYER FOR RELIEF
20         WHEREFORE, Plaintiff prays for judgment against Defendants as follows:
21         1.      That the Defendants, and their officers, agents, servants, employees, and
22   representatives, and all persons in active concert or participation with them, be permanently
23   enjoined from copying, reproducing, displaying, promoting, advertising, distributing, or
24   selling, or any other form of dealing or transaction in, any and all Photos of Backgrid;
25         2.      That an accounting be made for all profits, income, receipts or other benefit
26   derived by Defendants from the unlawful reproduction, copying, display, promotion,
27   distribution, or sale of products and services, or other media, either now known or hereafter
28
                                                     7
                                               COMPLAINT
     Case 2:19-cv-02532-VAP-PJW Document 1 Filed 04/03/19 Page 8 of 9 Page ID #:8


 1   devised, that improperly or unlawfully infringes upon Plaintiff’s copyrights pursuant to 17
 2   U.S.C. § 504 (a)(1) & (b) and 17 U.S.C. § 1203(c)(1)(A) & (c)(2);
 3         3.       For actual damages and disgorgement of all profits derived by Defendants
 4   from their acts of copyright infringement, removal, and for all damages suffered by it by
 5   reasons of Defendant’s acts, under 17 U.S.C. § 504 (a)(1) & (b) and 17 U.S.C. §
 6   1203(c)(1)(A) & (c)(2);
 7         5.       For statutory damages for copyright infringement, including willful
 8   infringement, in accordance with 17 U.S.C. § 504(a)(2) & (c), and for removal of copyright
 9   management information, in accordance with 17 U.S.C. § 1203(c)(1)(A) & (c)(2);
10         6.       For reasonable attorneys’ fees incurred herein pursuant to 17 U.S.C. § 505 and
11   1203(b)(5);
12         7.       For costs and interest pursuant to 17 U.S.C. § 504 (a)(1) & (b), 17 U.S.C. §
13   505, and 17 U.S.C. § 1203(b)(4); and
14         8.       For any such other and further relief as the Court may deem just and
15   appropriate.
16
17   Dated: April 3, 2019                            ONE LLP
18
                                                      By: /s/ Joanna Ardalan
19                                                        Joanna Ardalan
                                                          Attorneys for Plaintiff,
20                                                        Backgrid USA, Inc.
21
22
23
24
25
26
27
28
                                                     8
                                                COMPLAINT
     Case 2:19-cv-02532-VAP-PJW Document 1 Filed 04/03/19 Page 9 of 9 Page ID #:9


 1                                DEMAND FOR JURY TRIAL
 2         Plaintiff Backgrid USA, Inc., hereby demands trial by jury of all issues so triable
 3   under the law.
 4
 5   Dated: April 3, 2019                          ONE LLP
 6
 7                                                  By: /s/ Joanna Ardalan
                                                        Joanna Ardalan
 8                                                      Attorneys for Plaintiff,
                                                        Backgrid USA, Inc.
 9
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28
                                                 9
                                             COMPLAINT
